           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,       :
   Plaintiff                :
                            :                   No. 1:17-cv-79
        v.                  :
                            :                   (Judge Rambo)
WARDEN JOHN WETZEL, et al., :
   Defendants               :

                               ORDER

    AND NOW, on this 2nd day of July 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1.   Plaintiff’s motion for leave to file a brief in support of his motion to
         order court sanctions and fines (Doc. No. 113) is GRANTED;

    2.   Defendants’ motion for an extension of time to file a response (Doc.
         No. 119) is GRANTED, and their brief in opposition (Doc. No. 122) is
         DEEMED timely filed;

    3.   Plaintiff’s motion to clarify (Doc. No. 121) is GRANTED to the extent
         that this Order and the accompanying Memorandum serve as the
         clarification Plaintiff seeks;

    4.   Plaintiff’s motions for court sanctions and fines (Doc. Nos. 111, 115)
         are DENIED;

    5.   Plaintiff’s remaining motions and requests (Doc. Nos. 107, 108, 109)
         are GRANTED IN PART and DENIED IN PART, as follows:

         a.    The discovery period is REOPENED for thirty (30) days from
               the date of this Order. Plaintiff’s motions and requests (Doc.
               Nos. 107, 108, 109) are GRANTED to the extent that, within
               that thirty (30)-day period, Defendants are DIRECTED to
               produce to Plaintiff:
            i.   Responses to the interrogatories posed to Defendant
                 Klopotoski;

           ii.   Documents in response to Plaintiff’s request regarding
                 his “parole packet” in 2014; and

          iii.   Copies of the 2014 and 2015 DOC policies regarding
                 inmate transfers and staff retaliation that are relevant to
                 Plaintiff’s requests;

     b. Plaintiff’s request for summary judgment to be entered in his favor
        (see Doc. Nos. 107, 109) is DEEMED withdrawn;

     c. Plaintiff’s motions and requests (Doc. Nos. 107, 108, 109) are
        DENIED in all other aspects; and

6.   The parties are DIRECTED to file any dispositive motions they may
     wish to file within ninety (90) days of the date of this Order.



                              s/Sylvia H. Rambo
                              SYLVIA H. RAMBO
                              United States District Judge




                                 2
